DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  
As to claim 14, line 7, “an auxiliary signal” should be replaced with “the auxiliary signal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 14, and 15  is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Werner (US 2013/0251084).
As to claim 1, Werner teaches a clock and data recovery (CDR) circuit (Fig. 1), comprising: a first phase detector, configured to compare a phase of an input signal and a phase of a clock signal to generate a first phase detection result (Fig. 1, first phase 
As to claim 2, Werner further teaches that the phase filter has a first path for receiving the control signal to generate the clock signal (Fig. 1, the first path includes circuit 116 (or controller), phase shifter 120, second phase detector 128, low pass filter 134, VCO 102, and first phase detector 104), and the phase filter further has a second path to use the auxiliary signal (Fig. 1, the second path includes PLL 126 and phase shifter 120) to (inherently) reduce overall  latency of the CDR circuit (when the CDR circuit of Werner is compared with a CDR circuit that has a greater overall latency).
	As to claim 3, Werner further teaches that the phase filter has a first path for receiving the control signal to generate the clock signal (Fig. 1, the first path includes circuit 116 (or controller), phase shifter 120, second phase detector 128, low pass filter 134, VCO 102, and first phase detector 104), and the phase filter further has a second path to use the auxiliary signal to adjust the phase of the clock signal (Fig. 1, the second path includes PLL 126 and phase shifter 120, paragraph [0028]) to (inherently) reduce 
	As to claim 8, Werner further teaches a phase interpolator (Fig. 1, phase shifter 120, paragraph [0024]), coupled to the first phase detector (via circuit 116, first phase detector 104) and the phase filter (Fig. 1, second phase detector 128, low pass filter 134, and VCO 102), configured to use a phase control signal (Fig. 1, first control) generated based on the first phase detection result to adjust a phase of a reference clock signal (Fig. 1, incoming clock) to generate a phase-shifted reference clock signal serving as the auxiliary signal (at the output of phase shifter 120, which is intermed (or intermediate) clock).
As to claim 14, Werner teaches a signal processing method of a clock and data recovery (CDR) circuit (Fig. 1), comprising: comparing a phase of an input signal and a phase of a clock signal to generate a phase detection result (Fig. 1, first phase detector 104 compares data with a recovered clock and outputs a phase detection result); generating a control signal according to the phase detection result (Fig. 1, circuit 116 outputs first control signal according to the first phase detection result); generating an auxiliary signal according to the phase detection result (Fig. 1, intermed clock); and using a phase filter to receive the control signal and an auxiliary signal to generate the clock signal, wherein the phase filter has a first path for receiving the control signal to generate the clock signal, and the phase filter further has a second path to use the auxiliary signal to reduce overall latency of the CDR circuit (Fig. 1, phase filter comprises second phase detector 128, low pass filter 134, and VCO 102, the phase filter receives the first control signal via phase shifter 120 and auxiliary signal that 
	As to claim 15, Werner further teaches that the phase filter has a first path for receiving the control signal to generate the clock signal (Fig. 1, the first path includes circuit 116 (or controller), phase shifter 120, second phase detector 128, low pass filter 134, VCO 102, and first phase detector 104), and the phase filter further has a second path to use the auxiliary signal to adjust the phase of the clock signal (Fig. 1, the second path includes PLL 126 and phase shifter 120, paragraph [0028]) to (inherently) reduce overall  latency of the CDR circuit (when the CDR circuit of Werner is compared with a CDR circuit that has a greater overall latency).
	
Allowable Subject Matter
Claims 4-7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gu et al., US 9,806,879, Figs. 2 and 3A
Shumarayev et al., US 2010/0119024, Figs. 1 and 2
Warwar et al., US 6,738,922, Fig. 2
Takanashi et al., US 9,413,517,  Figs. 1 and 2
Shibasaki et al., US 2015/0200768, Figs. 2 and 3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632